Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-6 Filed10/07/17
                                       12 Filed   07/01/20 Page
                                                            Page1 1ofof1 1PageID
                                                                           PageID#:#:1278
                                                                                      7965




                                                                                   Exhibit 3
